DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 18-25 in the reply filed on 27 April 2022 is acknowledged.
Claims 1, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (product), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 April 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites the limitation “busbar core of claim 1”; however, Claim 1 has been withdrawn and cannot serve as antecedent basis of a busbar core.”  
	In Claim 18, the word “is” in line 9 should be written “are.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “a busbar core of claim 1.” The limitation is indefinite, because the limitations of the busbar core in Claim 1 are indefinite, including the following terms:
“Intaglio band” is indefinite, because it is not clear how Applicant is using the term “intaglio,” which means engraving or how “band” relates to a structure of the busbar core. The specification and drawings seem to be referring to plates which vary in length and have ends offset from each other, NOT engraved (Fig. 2; [0012]). Moreover, it is not clear whether “band” refers to a part of the core or a part of a shrinkable tube (Fig. 3). The specification seems to describe the “band” as part of the tube, NOT the core [0012], which makes it unclear why it is include in a limitation of the structure of the core.  Examiner considers the limitation to include an interpretation of staggered ends of plates, and to give no patentable weight to the terms “relief band” or intaglio band” since these seem to refer NOT to the busbar core, but to a shrinkable tube, which is not a feature of the core required in Claim 18.
“Relief band” is indefinite, because it is not clear whether it is part of the shrinkable tube or the busbar core, since it is included as a limitation of the busbar core in Claim 1, but the specification describes it as part of the tube, NOT the busbar core [0012]. Examiner considers a relief band to be part of a tube, NOT the busbar core, and thus is not required in Claim 18.
Claim 18 recites the limitation “room temperature” in lines 1 and 12-13. The limitation is indefinite, because the term, in light of Applicant’s specification, is not adequately defined. It is not clear how Applicant is using the term “room temperature,” whether to mean “ambient temperature” or some defined range of temperatures. In addition, there is no agreement as to a range of temperatures which are considered “room temperature.” The American Heritage dictionary of the English Language online defines “room temperature as “An indoor temperature around 20-22 C (68-72 F).” <<https://ahdictionary.com/word/search.html?q=room+temperature#:~:text=An%20indoor%20temperature%20around%2020,68%20to%2072%C2%B0F)>> (last viewed 25 May 2022). The Oxford English Dictionary online defines “room temperature” as the temperature of a (or the) room, esp. that which is comfortable for occupants, conventionally taken as about 20°C” <https://www.oed.com/view/Entry/167302?redirectedFrom=room+temperature#eid24897404> (last viewed 25 May 2022). Applicant provides a single example of what he considers “room temperature”: 24 C [0022], which is neither within the range in American Heritage dictionary, nor 20 C in The Oxford English Dictionary. Examiner considers the limitation “room temperature” to include 24 C.
Claim 18 recites the limitation “a flexible busbar using a room temperature shrinkable tube to be insulated and coated by tubing the shrinkable tube on an outer circumferential surface of a busbar core.” The limitation is indefinite, because it is not clear what is to be insulated or coated.  While grammatically, the position of the phrase “to be insulated and coated” immediately after the noun “tube” would typically mean that the tube is to be insulated and coated, the specification describes the busbar core as being insulated by the tubing [0001, 0009], and shrinkable material as insulating NOT itself insulated [0008, 0035]. Examiner considers the limitation to include the interpretation that a flexible busbar is insulated and coated with a room temperature shrinkable tube by placing the shrinkable tube on an outer circumferential surface of a busbar core.
Claim 18 recites the term “coated.” The limitation is indefinite, because it is not clear what Applicant means by “coated” in the context of a shrinkable tube that can be placed around a surface of a busbar and shrunken. The specification seems to use the word “coat” to mean something like “fitted” or placed tightly around. Examiner considers the term “coated” to mean either that the tube is shrunk to fit closely to a surface or that the tube has absorbed aqueous solution with expansion agent.
Claim 18 recites the limitation “saturated aqueous solution” in line 7. The limitation is indefinite, because it is not clear what solute the aqueous solution is saturated with. The claim requires that preparing a saturated solution includes mixing water and expansion agent, but does not clearly state whether the solution is saturated with an expansion agent or some other solute. Examiner considers the limitation to include any saturated aqueous solution, including a solution including a solute other than the required expansion agent.
Claim 18 recites the limitation “the saturated aqueous solution" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a saturated aqueous solution."
Claim 18 recites the limitation "the water" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “water.”
Claim 18 recites the limitation "the expansion agent" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “an expansion agent."
Claim 18 recites the limitation “is mixed depending on the measured weight of the shrinkable tube.” The limitation is indefinite, because it is not clear what is “depending on the measured weight,” whether it means that it is NOT mixed if the weight is a specific value, whether it means that a concentration of water and expansion agent depends on the measured weight, or whether some other value depends on a measured weight of shrinkable tube.” Examiner considers any aspect of the recited step of preparing a saturated aqueous solution to depend on a measured weight of the shrinkable tube.
Claim 18 recites the limitation “the saturated aqueous solution prepared in preceding step.” The limitation is indefinite, because the preceding step does not adequately define a saturated aqueous solution, only that in preparing a saturated aqueous solution, water and expansion agent are mixed. Examiner considers the limitation to include “a saturated aqueous solution.”
Claim 18 recites the limitation "expanding the shrinkable tube through an aqueous system in a range" in lines 20-21.  The limitation is indefinite, because it is not clear what the phrase “in a range” refers to or what measurements are intended. Additionally, it is not clear whether the limitation is to be interpreted as “expanding . . . in a range” or “an aqueous system in a range.” Examiner considers the limitation to include any range of any property of either “expanding” or “an aqueous system,” which can reasonably be related to “expanding a shrinkable tube through an aqueous system in a range.”
Claim 18 recites the limitation "said predetermined expansion rate" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a predetermined expansion rate."
Claim 18 recites the limitation “tubing the busbar core with room temperature shrinkage.” The limitation is indefinite, because the limitation does not clearly recite what structure is subject to “shrinkage,” whether, for example, the expanded shrinkable tube or the busbar core. Examiner considers the limitation to include the interpretation that steps are performed of inserting the busbar core into the expanded shrinkable tube and shrinking the tube around the busbar core at room temperature to insulate the tubed busbar core.
Claim 18 recites the term “coat the tubed busbar core” in lines 27-28.  The limitation is indefinite, because it is not clear what Applicant means by “coat the tubed busbar core” in the context of a shrinkable tube that can be placed around a surface of a busbar and shrunken. The specification seems to use the word “coat” to mean something like “fitted” or placed tightly around, but it is not clear from the claims or the specification whether this is actually what is meant. Additionally, it is not clear what is supposedly “coated,” since it recites coating NOT the busbar core with a tube, BUT coating the tubed busbar core, which suggests the tube or busbar core of the tubed busbar core is coated with some unknown coating. It could also mean that the tube is coated in that it has absorbed aqueous solution. Examiner considers the term “coat the tubed busbar core” to mean either that a tube is fits closely to a surface of a busbar core, and the fit is what the claim is calling “coat,” or that the tube fitted to the busbar core includes absorbed aqueous solution.
Claim 19 recites the limitation "the expansion agent in the floating material form" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “expansion agent in the floating materials."
Claim 20 recites the limitation "the turbidity" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “turbidity."
Claim 20 recites the limitation “checking that the expansion of the shrinkable tube is completed in step of using the turbidity of the saturated aqueous solution.” The limitation is indefinite, as vague. Examiner considers the limitation to include the interpretation that some appearance or measurement is used to indicate that the shrinkable tube has expanded to some extent.
  Claim 21 recites the limitation “aqueous system of expanding the shrinkable tube” in line 4.  The limitation is indefinite, because it is not clear how the term “system” is used, whether an apparatus, combination of structures, composition, or method. Examiner considers the limitation to include interpretations, including an aqueous apparatus for expanding the shrinkable tube, a process for expanding a shrinkable tube using an aqueous solution, an aqueous solution for expanding the shrinkable tube.
Claim 21 recites the limitation “shrinkable tube formed by containing at least one of . . . .” The limitation is indefinite, because it is not clear how Applicant is using the verb “containing,” whether the limitation is meant to be interpreted as the tube made of a composition including at least one of the recited materials or whether at least one of the recited materials is contained inside some unrecited container, etc. Examiner considers the limitation to include either forming a tube by placing at least one of the recited materials in some form of container or forming the tube from a material including at least one of the recited materials.
Claim 21 recites the limitation “1 per 1 kg” in line 14. The limitation is indefinite, because it is not clear what “1 per 1 kg” means. Claim 21 does define the term, and the specification provides no guidance. Examiner does not know how to interpret the limitation. The specification describes an invention wherein the saturated aqueous solution is 22 L per 1 kg of shrinkable tube [0020]. Examiner will examine the claim to substitute the limitation “per 1 kg” for “1 per 1 kg” as a best guess.
Claim 21 recites the limitation “1 and 6%” in line 17. The limitation is indefinite, because it is not clear what “1 and 6%” means. Claim 21 does define the term, and the specification also reads “1 and 6%” [0020]. Applicant considers the limitation to include the interpretation that the aqueous solution consists of 94% of water and 6% of expansion agent.
Claim 21 recites the limitation “an additional amount of the expansion agent prepared as 0.96 L of the expansion agent per 1 kg of the weight of the shrinkable tube.” The limitation is indefinite, because it is not clear is meant by am amount of an expansion agent prepared as 0.96 L of expansion agent per 1 kg of weight of the tube. It is not clear how the limitation “expansion agent prepared as 0.96 L of the expansion agent” relates to the limitation “an additional amount of expansion agent,” since at least there is no clear relationship of the recited volume (0.96 L) to a specific amount of expansion agent. Examiner considers the limitation to require an additional amount of expansion agent.
Claim 21 recites the limitation “Dow Corning Fluid 550 silicone oil.” The limitation is indefinite, because “Dow Corning Fluid 550” is a trademark, which is a source identifier and not a sufficiently definite description of the composition of a silicone oil. A trademark is under the control of the source and can be changed at the will of the company. Examiner considers the limitation to include the interpretation “silicone oil.”
Claim 21 recites the limitation “shrinkable tube 100.” The limitation is indefinite, because it is not clear to what the number “100” refers. Examiner considers the limitation to include the interpretation “shrinkable tube.”
Claim 21 recites the limitation "the form of a floating material."  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a form of a floating material."
Claim 21 recites the limitation "the form of bubbles."  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a form of bubbles."
Claim 21 recites the limitation “the additional amount of the expansion agent added to the saturated aqueous solution is in the form of a floating material and the expansion agent is maintained and circulated in the floating material in the form of bubbles to form floating materials.” The limitation is indefinite, because it is not clear what must be considered “floating material” or whether there is a distinction between “floating material” and “floating materials”. Examiner considers the additional amount of the expansion agent added to the saturated aqueous solution to be both a floating material and also floating materials.
Claim 21 recites the limitation "expanding the shrinkable tube in a range."  The limitation is indefinite, because it is not clear what the phrase “in a range” refers to or what measurements are intended. Examiner considers the limitation to include any range of any property or value of “expanding,” which can reasonably be related to “expanding a shrinkable tube in a range.”
Claim 21 recites the limitation "the predetermined expansion rate."  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a predetermined expansion rate."
Claim 21 recites the combination of limitations “taking out the shrinkable tube in which the expansion is completed from the processing container; and further expanding the shrinkable tube by further adding the expansion agent prepared in a floating material form to the processing container when the shrinkable tube in which the expansion is completed in the preceding checking step.” The limitations are indefinite, because it is not clear how the step of further expanding the shrinkable tube by further adding expansion agent to the processing container is related to the step of checking, at the end of which the shrinkable tube is taken out; it is not clear how the shrinkable tube can be further expanded in the processing container after it is taken out at the end of the checking state. Examiner considers that either the claim omits a step of placing the shrinkable tube back into the processing container or includes a misplaced step of taking out the shrinkable tube.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fucheng et al. (CN 201854171) in view of Beulque et al. (US 2013/0202928), Kozel et al. (US 3,708,610), and Park et al. (KR 1998-026936).
Regarding Claim 18, Fucheng et al. (CN’171) teach a busbar core formed by laminating and combining a plurality of copper plates, wherein the busbar core includes a structure comprising a plurality of base plates 2 and a plurality of spacing plates (insulating plates 1) disposed between the base plates and formed with smaller widths than the base plates (Figs. 1-2; [0018-0019]).
CN’171 fails to teach aluminum. Beulque et al. (US’928) suggest that conductor plates for a busbar can include different metals, including copper or aluminum [0019]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the busbar of CN’171 by using both copper and aluminum for conductive plates, because US’928 suggests using such metals for conductive plates of a multilayer busbar.
The combination of CN’171 in view of US’928 fails to teach a shrinkable tube around a busbar. Kozel et al. (US’610) suggest a heat shrinkable tube into which a multilayer busbar is inserted to insulate the busbar (Abstract; Figs. 5-6; col. 2, lines 5-21) and to apply a containing pressure on the busbar core so it does not delaminate (Abstract; col. 2, lines 5-16). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the busbar of the combination of CN’171 in view of US’928 by inserting it into a shrinkable tube, because US’610 suggests inserting a busbar into a shrinkable tube to insulate the busbar and to prevent it from delaminating.
The combination of CN’171 in view of US’928 and US’610 fails to teach a method of manufacturing a flexible busbar using a room temperature shrinkable tube with the steps recited in Claim 18. Park et al. (KR’936) teach a method of producing a shrinkable tubing for insulating electrical products (p. 3, “background,” second paragraph), including measuring a weight of a polymer material (Claim 7)(for example, a shrinkable tube, p. 6, seventh paragraph; p. 3, “background,” second paragraph); preparing the saturated aqueous solution in which a predetermined amount of the water and the expansion agent is mixed depending on the measured weight of the shrinkable tube (Claim 7); containing the saturated aqueous solution prepared in preceding step in a processing container (Claim 7); further adding a predetermined additional amount of the expansion agent to the processing container in which the saturated aqueous solution is contained (Claim 7); stirring and mixing the saturated aqueous solution and the additional amount of the expansion agent contained in the processing container to form floating materials (Claims 1,7 “in free state” and also precipitation expected to occur when saturation is exceeded); expanding the shrinkable tube through an aqueous system in a range without exceeding a predetermined expansion rate by containing the shrinkable tube in the processing container and absorbing the expansion agent (Claim 7); and inserting an electrical product to be insulated into the expanded shrinkable tube and tubing the electrical product to insulate and coat the electrical product at room temperature (p. 3, “background,” second paragraph; p. 6, third paragraph; p. 5, tenth paragraph). It would have been obvious to a person of ordinary skill in the art at the time of invention by performing the method of KR’936 to manufacture a busbar insulated by a room temperature shrinkable tube, because KR’936 suggests the recited method, including recited steps, to insulate electrical products and US’610 suggests that a busbar is an electrical product that is insulated with a shrinkable tube.
	Regarding Claim 19, KR’936 teaches a step of expanding the shrinkable tube further comprising stirring and mixing the expansion agent in the floating material form (in free state) to be absorbed in the shrinkable tube immersed in the saturated aqueous solution in which the water and the expansion agent are mixed (Claims 1, 7).  
Regarding Claim 20, KR’936 suggests that turbidity indicates an amount of free swelling agent is available, (p. 6, second paragraph) and thus suggests steps   further comprising checking that the expansion of the shrinkable tube is completed in step of expanding the shrinkable tube by using the turbidity of the saturated aqueous solution in which an additional amount of expansion agent is mixed, and taking out the shrinkable tube in which the expansion is completed from the processing container (Claims 1, 7).
Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 1998-026936) in view of Kozel et al. (US 3,708,610).
	Regarding Claim 21, Park et al. (KR’936) teach a method for manufacturing a room temperature shrinkable tube using water and an expansion agent in which a shrinkable tube is expanded by an aqueous system by expanding the shrinkable tube using an aqueous solution comprising an expansion agent and water as a carrier for carrying the expansion agent, and the expanded shrinkable tube is shrunk at room temperature (Claim 7; p. 5, tenth paragraph), the method comprising the steps of: measuring weight of the shrinkable tube measuring a weight of a polymer material (Claim 7)(for example, a shrinkable tube, p. 6, seventh paragraph; p. 3, “background,” second paragraph); Page 6 of 10preparing a saturated aqueous solution in which 22 L of the water  per 1 kg of the weight of the shrinkable tube and the expansion agent are mixed (Claim 9; p. 6, seventh paragraph), wherein the saturated aqueous solution consists of 94% of the water and 6% of the expansion agent based on the volume at room temperature of 24°C (“6 volumes at room temperature,” p. 5, tenth paragraph); containing the saturated aqueous solution prepared in the preceding step in a processing container (Claim 7); further adding an additional amount of the expansion agent prepared as 0.96 L of the expansion agent per 1 kg of the weight of the shrinkable tube to the processing container in which the saturated aqueous solution consisting of the water and the expansion agent is contained (p. 6, tenth paragraph), and adding silicone oil (example, 1-7% by volume, Claim 4); stirring and mixing the additional amount of the expansion agent to the saturated aqueous solution so that the additional amount of the expansion agent added to the saturated aqueous solution is in the form of a floating material (in a “free state,” claim 1) and the expansion agent is maintained and circulated in the floating material to form floating materials; expanding the shrinkable tube in a range without exceeding the predetermined expansion rate by containing the shrinkable tube in the processing container so that the expansion agent in the floating material form is in contact with the shrinkable tube (Claim 7); Page 7 of 10stirring and mixing the expansion agent in the floating material form and the shrinkable tube so the expansion agent formed in the floating material is in uniform contact with the shrinkable tube and absorbed by absorbing and expanding the expansion agent in the shrinkable tube; checking that the expansion of the shrinkable tube is completed through the turbidity of the saturated aqueous solution (Claims 1, 7; p. 6, second paragraph), and taking out the shrinkable tube in which the expansion is completed from the processing container (Claim 7); KR’936 fails to teach further expanding the shrinkable tube by further adding the expansion agent prepared in a floating material form to the processing container when the shrinkable tube in which the expansion is completed in the preceding checking step needs to be further expanded at a predetermined expansion rate. However, since KR’936 teaches adding expansion agent prepared in a floating material (“free state”) form to a processing container to expand it to a desirable extent, it would have been obvious to further add expansion agent, when the desired extent of expansion has not been achieved.
	KR’936 fails to teach that silicone oil prepared at 35 ml per 1 kg of the weight of the shrinkable tube. However, given the teaching to add of silicone oil in a concentration of 1-7% to facilitate insertion (p. 5, fifth paragraph), it would have been obvious to modify the concentration of silicone oil through routine optimization of a result-effective variable to achieve adequate lubrication.
KR’936 fails to teach bubbles to form floating materials, but since the materials (expansion agent such as methyl ethyl ketone or ethyl acetate, water, silicone oil) used in method of KR’936 are identical or nearly identical with those of the present claims, bubbles are considered to form inherently in either case without evidence to the contrary.
	KR’936 suggests performing the method on shrinkable tubing (p. 5, “background,” second paragraph), including polyvinyl chloride (PVC) (p. 6, seventh paragraph) and teaches a polymer comprising polyvinyl chloride ethyl acetate, denatured alcohol, and chlorinated paraffin (Claim 14). KR’936 fails to teach specifically a shrinkable tube formed with thermoplastic elastomer, silicone or ethylene vinyl acetate copolymer. However, shrinkable tubes for insulating electrical products as KR’936 suggests (p. 5, “background,” second paragraph) were known in the art. For example, Kozel et al. (US’610) teach a shrinkable tubing for insulating an electrical product that is made from elastomers, including PVC, polyolefin, and silicone elastomer (col. 1, lines 58-63). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of KR’936 by performing the process on known shrinkable tubes comprising thermoplastic elastomer and/ or silicone, because US’610 suggests shrinkable tubes comprising these polymers.
Regarding Claim 22, KR’936 teaches in said checking step, that an amount X of the expansion agent to be additionally added to the saturated aqueous solution is acquired using the equation X=(0.96*Z)/Y-0.96 to have an expansion rate% Z at which the shrinkable tube is further expanded at a predetermined expansion rate% Y (p. 6, tenth to twelfth paragraphs and the formula is on p. 7 of the original Korean publication).
Regarding Claim 23, KR’936 teaches that the predetermined expansion rate of the shrinkable tube is about 30%.  (p. 6, tenth paragraph). KR’936 fails to teach “not more than 30%.” However, since it teaches an expansion rate of about 30%, it would have been obvious to have an expansion rate of 30% (i.e. not more than 30%). Additionally, KR’936 suggests controlling a degree of expansion in order to form an object which can be paired with an object (inserted into or onto) (p. 5, fifth paragraph). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of references by having an expansion rate of not more than 30% in order to control expansion of a tube to fit an electrical product of a given size through routine optimization.
Regarding Claim 24, KR’936 teaches that expansion agent is an agent from the group consisting of ethyl acetate and methyl ethyl ketone (Claim 2).  
Regarding Claim 25, the object is inserted into the shrinkable tube, and the diameter of the shrinkable tube before expansion by the expansion agent is smaller than the diameter of the object to be inserted into the shrinkable tube, since it is expanded and then shrunk to be able to fit the object (Claim 7).
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712